High school Students — Cosmetology — Credit High school students are prohibited by 59 Ohio St. 199.7 [59-199.7](G) (1969), from enrolling in a course of instruction in cosmetology in a public school unless they are at least sixteen years of age and satisfy the other requirements set out in said section 59 Ohio St. 199.7 [59-199.7](G).  We would note that this opinion assumes that your question is directed to those courses in public schools for which credit is sought toward the one thousand hours required of a student by 59 Ohio St. 199.7 [59-199.7](B) (1961) before he is eligible to take the examination for an operator's license. We do not decide the question of whether students are not satisfying the requirements set out in Section 199.7(G), supra, could enroll in courses of instruction in cosmetology in a public school so long as they receive no credit toward the hours of accredited study required to qualify for the examination.  The Attorney General has considered your letter in which you ask, in effect, if enrolling high school students at the age of fourteen in a course of cosmetology in a public school is prohibited by 59 Ohio St. 199.7 [59-199.7](G) (1969).  Section 59 Ohio St. 199.7 [59-199.7](G), reads in pertinent part as follows: "(G) Students of a registered beauty school shall have an eighth-grade education or the equivalent thereof, shall be at least sixteen (16) years of age, and shall be of good moral character, and shall furnish the board with a certificate of health, including a Wasserman test, before being admitted thereto." Title 59 Ohio St. 199.1 [59-199.1](i) (1961) states as follows: "(i) The term `beauty school' shall be construed to mean any place or premises where instruction in any or all of the practices of cosmetology is given. Any person, firm, institution or corporation, who shall hold himself or itself out as a school to teach and train, or any person, firm, institution or corporation who shall teach and train any other person or persons in any of the practices of cosmetology is hereby declared to be engaged in operating a beauty school, and shall be subject to the provisions of this Act." It has been said that those things which, though not evil in themselves, if practiced by those not adequately trained therein by education and experience, or by those not morally qualified or of sufficient age or discretion, may endanger the health, safety, morals or general welfare of the people, may not be prohibited but may be controlled by reasonable regulation. Eye Dog Foundation v. State Board of Guide Dogs, 63 Cal. Rptr. 21,432 P.2d 717 (1967).  The Legislature has the power to regulate trades or professions operating directly on the person, upon the theory that their operation affects the health, comfort safety and public welfare of the public, and especially is this true as to the occupation of a barber or beauty culturist. Gillett v. Florida University of Dermatology, Fla., 197 So. 852 (1940).  As a general rule the State is not bound by the provisions of a general statute. Moms v. State, 88 Ok 1. 189, 212 P. 588 (1923). But the rule does not extend to exclude the State from the operation of a statute enacted as an exercise of the police power of the State. Miller v. Board of Road Commissioners, 297 Mich. 487, 298 N.W. 105, 136 A.L.R. 575
(1941). Where a statute is enacted for the public good or to prevent injury or wrong, the sovereign is bound by it although not particularly named therein. Nardone v. U.S.,302 U.S. 379, 58 S. Ct. 275, 82 L. Ed. 314 (1937); Moehl v. E.l. DuPont de Nemours  Co., 84 F. Supp. 427
(D.C.Ill. 1947); Umthun v. Day  Zimmerman, 235 Iowa 293,16 N.W.2d 258 (1944). It is evident, therefore, that the State is bound by 59 Ohio St. 199.1 [59-199.1](i), supra. A public school district is a subdivision of the State. Lewis v. Independent School District of City of Austin, 139 Tex. 83,161 S.W.2d 450 (1942). It is likewise subject to the quoted provision. It follows that a public school offering a course in cosmetology is included within the definition of "beauty school" in Section 59 Ohio St. 199.1 [59-199.1](i), supra; and that subject to the assumption noted below students of a public school would have to be at least sixteen (16) years of age and comply with the other requirements of 59 Ohio St. 199.7 [59-199.7](G) (1969), before they could enroll in a course of instruction in cosmetology in a public school.  It is therefore the opinion of the Attorney General that your question be answered in the affirmative. High school students are prohibited by 59 Ohio St. 199.7 [59-199.7](G) (1969), from enrolling in a course of instruction in cosmetology in a public school unless they are at least sixteen years of age and satisfy the other requirements set out in said section 59 Ohio St. 199.7 [59-199.7](G).  We would note that this opinion assumes that your question is directed to those courses in public schools for which credit is sought toward the one thousand hours required of a student by 59 Ohio St. 199.7 [59-199.7](B) (1961) before he is eligible to take the examination for an operator's license. We do not decide the question of whether students not satisfying the requirements set out in Section 59 Ohio St. 199.7 [59-199.7](G), supra, could enroll in courses of instruction in cosmetology in a public school so long as they receive no credit toward the hours of accredited study required to qualify for the examination. (Tim Leonard)